
	

113 HR 4538 IH: United States Ambassador at Large for Arctic Affairs Act of 2014
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4538
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Sensenbrenner (for himself, Mr. Larsen of Washington, Mr. Young of Alaska, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the State Department Basic Authorities Act of 1956 to establish a United States Ambassador
			 at Large for Arctic Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the United States Ambassador at Large for Arctic Affairs Act of 2014.
		2.United States Ambassador at Large for Arctic AffairsTitle I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended
			 by adding at the end the following new section:
			
				63.United States Ambassador at Large for Arctic Affairs
					(a)EstablishmentThere is established within the Department of State an Ambassador at Large for Arctic Affairs
			 (referred to in this section as the Ambassador), appointed in accordance with subsection (b).
					(b)AppointmentThe Ambassador shall be appointed by the President, by and with the advice and consent of the
			 Senate.
					(c)Duties
						(1)Diplomatic representationSubject to the direction of the President and the Secretary of State, the Ambassador is authorized
			 to represent the United States in matters and cases relevant to Arctic
			 affairs in—
							(A)contacts with foreign governments, intergovernmental organizations, and specialized agencies of the
			 United Nations, the Arctic Council, and other international organizations
			 of which the United States is a member; and
							(B)multilateral conferences and meetings relating to Arctic affairs.
							(2)Chair of the Arctic CouncilThe Ambassador shall serve as the Chair of the Arctic Council when the United States holds the
			 Chairmanship of the Arctic Council from 2015 through 2017.
						(3)Policies and proceduresThe Ambassador shall coordinate United States Arctic policies..
		
